The respondent sought judgment against the defendant for $86 for carpenter work alleged to have been performed at defendant's request on a dwelling owned by her. She denied that the services were worth the amount alleged, and counterclaimed for damages in the sum of $300 or $400 done to the house by respondent because of alleged defective work.
There is involved nothing but a question of fact. The trial court held with the plaintiff and gave him a judgment for the amount sued for. A reading of the testimony fails to convince us that it preponderates against those findings. That we will not disturb findings of fact made by the trial court unless we are convinced that they are against the preponderance of the evidence is too well established in this court to require citation of cases.
The judgment is affirmed.
TOLMAN, C.J., MAIN, PARKER, and ASKREN, JJ., concur. *Page 40